Mr. Justice Wole
delivered tlie opinion of tlie Court.
José Cruet Toro segregated a parcel of 50 cuerdas from a farm of 100 cuerdas and took the deed to the proper registry for record. Record was denied on the ground that he "had not accompanied a copy of the plan of the segregated portion, duly approved by the Commissioner of the Interior, •as required by Joint Resolution No. 55 of May 15, 1937.
This same question has come before this court on several -occasions within the last few months. Petitioner assigns two errors. Under one of them he attacks the validity of the ■statute on the ground of vagueness and the insufficiency of its title to cover the matter contained in the text. The other •assignment denies that the intention of the legislature was ¡to make the validity of the deed of segregation, and hence its inscription, depend upon the presentation of such a plan.
Of the constitutional points raised, only the “insufficiency sof the title” is discussed in the petition, and that very briefly. The title of the statute reads:
“To autliorizs tlie Commissioner of the Interior to make rules ior the preparation of plans of public and private lands in the dif*202ferent municipalities of this island, for the purpose of compiling them and forming the cadastral plan of the island of Puerto Rico, in accord with the registrars of property, and for other purposes.”
The reference to the registry of property is express and, in the absence of a stronger showing by the petitioner, sufficient to cover the question before us.
As to the remaining error we must decide that petitioner finds support in our recent decision of Quinones Cherena v. Registrar (decided January 24, 1939). Under the holding of that case Cruet Toro is entitled to the record of his deed with a note stating that the plans of the segregated portion recorded has not been presented therewith.
Therefore, the note of the registrar is reversed and record ordered in the form set forth.